 

Exhibit 10.2

Loan Agreement Summary

 

1.Lender and borrower:

Borrower: Weifang Lakeland Safety Products Co., Ltd. (“WF”)

Lender: Bank of China Anqiu Branch (“BOCAB)

 

2.The borrowing amounts limit: RMB 5 million, WF can select the borrowing
amounts within RMB 5 million.

 

3.Borrowing method: Trading financial, WF mortgaged inventory valued at RMB
18,357,925 to the bank. The bank hired a professional firm to supervise WF’s
inventory flow, which WF will pay at a yearly rate of RMB 40,000.

 

4.Interest: Interest based on 123% of the benchmark rate. Payment requirements
are the 21st of each month.

 

5.Borrowing period: up to one year. The longest borrowing period is one year, WF
can select the borrowing period (ex. three months, six months, etc.)

 

 

  